TATE, Judge.
For the reasons assigned in the consolidated cases of Louisiana Power & Light Co. v. Dileo, 79 So.2d 150, the description of the property over which the servitude of right of way is granted is amended to show that the “west boundary of which strip is forty-eight (45) feet west of the western edge of the present U. S. Highway 51 paved slab” (instead of forty-six (46) feet west as inadvertently stated therein), and as amended the judgment of the trial court is affirmed in all other respects. All costs of these proceedings to be paid by plaintiff-appellant-Company.